Citation Nr: 1619300	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  06-28 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.W.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to September 1992.  He served in Southwest Asia from August 1990 to March 1991 and received the Army Commendation Medal.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the RO denied entitlement to service connection for depression, to include insomnia and memory loss.  In May 2006, the Veteran filed a notice of disagreement (NOD) with the May 2005 decision.  A statement of the case (SOC) was issued in July 2006 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in August 2006.  

The Veteran and A.W. testified before the undersigned  hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.

In August 2008 and June 2010, the Board remanded the claim for service connection for  a psychiatric disability (to include insomnia and memory loss), to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117 (West 2014), for further development.

The Board denied the claim of service connection for a psychiatric disability (identified as insomnia and memory loss), to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, by way of a December 2011 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In September 2012, the Court set aside the Board's December 2011 decision and remanded the claim for readjudication in compliance with directives specified in a September 2012 Joint Motion filed by counsel for the Veteran and VA.

In April 2013, in light of points raised in the Joint Motion, the Board bifurcated the issue previously considered, and characterized the appeal as encompassing two matters (1) entitlement to service connection for insomnia and memory loss, as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 and (2) entitlement to service connection for a psychiatric disability.  The Board denied the first matter and remanded the second matter for additional development.  

The Board again remanded the remaining matter in June 2013 and April and November 2014 for further development.

In August 2015, the Board requested a specialist's medical opinion from the Veterans Health Administration (VHA).  The opinion was received in November 2015, and the Board sought clarification of the opinion later that month.  The clarifying opinion was received in December 2015.  In January 2016, the Board provided copies of the opinions to the Veteran and informed him of his right to submit additional evidence or argument within 60 days.  Copies of this letter and the VHA opinions were also sent to the Veteran's representative.  The Veteran responded that he had no further argument or evidence to submit and that he wished for the Board to proceed with the adjudication of his appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  The weight of the evidence establishes that the Veteran does not have current posttraumatic stress disorder (PTSD) or a psychosis; that his diagnosed adjustment disorder did not have its onset during service and is not otherwise medically-related to service; and that the sleep problems experienced since service are associated with diagnosed dyssomnia (or sleep apnea), and  not a psychiatric disability.  


.

CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a), 3.384 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the Appeals Management Center (AMC) in Washington, DC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, a pre-adjudication letter dated in February 2005 notified the Veteran of what information and evidence was needed to substantiate his claim, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

In a post-adjudication letter dated in October 2008, the AOJ provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  After issuance of the October 2008 letter and opportunity for the Veteran to respond, a November 2009 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the October 2008 notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the file consists of the reports of multiple VA examinations, as well as service, VA, and private medical treatment records, and August and November 2015 VHA opinions.  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, as well as various written statements provided by the Veteran, and by his representative on his behalf.  The Board finds that no further AOJ action in connection with the claim herein decided, prior to appellate consideration, is required.

As for the February 2008 Board hearing, the Veteran was provided an opportunity to orally set forth his contentions before the undersigned.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires a Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.

During the February 2008 hearing, the undersigned identified the issues the on appeal (to include the matter of  entitlement to service connection for a psychiatric disability).  Also, information was solicited regarding the nature of the Veteran's disability, and whether further evidentiary development was required.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly the suggestion of any specific. additional evidence, on these facts, such omission was harmless, inasmuch as the Board subsequently ordered further development of the claim in multiple remands.

As to those remands, the Board finds that the AOJ has substantially complied with their directives with respect to the claim herein decided.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has been examined for purposes of determining the nature and etiology of his claimed psychiatric disability and outstanding VA and private treatment records have been procured.  Also, VHA opinions as to the nature and etiology of the claimed psychiatric disability were obtained in November and December 2015.  The Board notes that an opinion was requested from a psychiatrist in its August 2015 VHA opinion request, but that the subsequent November and December 2015 opinions were provided by a psychologist.  Nevertheless, the psychologist is a competent mental health professional who reviewed the Veteran's complete file (including medical records and reported history) and provided opinions which are accompanied by detailed rationales.  Hence, the November and December 2015 opinions substantially comply with the Board's opinion request and are adequate. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) ; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson, 581 F.3d at 1313.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be weighed as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In this case, the Veteran claims that he has a current psychiatric disability that had its onset in service.  Specifically, he has reported that he was exposed to psychiatric stressors in Southwest Asia during the Persian Gulf War.  These stressors included participating in the recovery of body parts and deceased bodies.  He contends that he began to experience sleep impairment and symptoms of depression in service following his return from Southwest Asia, but that that he did not seek treatment for such symptoms at that time.  Rather, he has reported that he sought treatment immediately following his separation from service (the records of such treatment are reportedly unavailable) and has continued to experience psychiatric/sleep symptoms ever since service.

Pertinent to the current claim, the Veteran has been diagnosed as having various psychiatric disabilities pertinent to the current claim,.    For example, treatment records from D.G. Toledo, M.D. dated from January 2005 to February 2008 and the November and December 2015 VHA opinions include diagnoses of PTSD, major depression, and adjustment disorder.  Also, a March 2009 VA primary care treatment note reflects that a PTSD screen was positive.  Although the probative medical opinions of record (i.e., the VHA opinions) indicate that the Veteran has only experienced adjustment disorder during the claim period, a current psychiatric disability has nevertheless been demonstrated.

The Veteran has reported on various occasions (including during a September 2009 VA psychiatric examination) that he participated in combat while serving in Southwest Asia during the Persian Gulf War.  In-service psychiatric stressors, sleep impairment, and symptoms of depression, such as those described by the Veteran, could be consistent with the circumstances of his service.

Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b).  Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists.  In such a case, a factual presumption arises that the alleged injury or disease is service-connected. Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.

The presumptions of 38 U.S.C.A. § 1154(b) do not extend to the nexus element of a claim of service connection.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997).

In this case, service treatment records include an April 1990 record of treatment for drowsiness associated with vomiting, diarrhea, and stomach aches.  The Veteran's symptoms were determined to be viral.  Also, he appears to have possibly reported a history of sleep problems on a June 1992 report of medical history form completed for purposes of separation from service in that he marked both "yes" and "no" with regard to whether he had a history of "frequent trouble sleeping."

Hence, there is evidence of sleep problems in the Veteran's service treatment records.  Although there is no contemporaneous evidence of psychiatric stressors or treatment for psychiatric problems in his service records, there is no evidence to explicitly contradict his reports of psychiatric stressors and symptoms of depression in service.  Here, conceding the fact that he may have experienced psychiatric stressors (including recovering body parts and deceased bodies), impaired sleep, and symptoms of depression in service and assuming, without deciding, that he engaged in combat during service, the claim of service connection for a psychiatric disability must nevertheless be denied, as explained below.

With regard to the remaining requirement for  service connection for a psychiatric disability (i.e. the nexus element), the Veteran is competent to report symptoms associated with sleep impairment and depression (including a continuity of sleep and depression symptomatology in the years since service).  However, in assessing credibility, such reports must be weighed against other lay and objective evidence .  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  

As for the Veteran's sleep symptoms, there is objective evidence of reports of and treatment for sleep problems in his service treatment records and there is no evidence to explicitly contradict his reports of a continuity of sleep symptomatology in the years since service.  Hence, the Board finds that his reports concerning the symptoms of his sleep disorder, including his reports of a continuity of sleep symptomatology in the years since service, are credible.  Nevertheless, as will be explained below, the preponderance of the evidence reflects that the sleep problems experienced ever since service are not a symptom of any psychiatric disability.

With respect to the reported symptoms of depression, there is no evidence of any complaints of or treatment for depression or any other psychiatric problems in the Veteran's service treatment records and his June 1992 separation examination was normal other than for forehead scars and hearing loss.  The objective evidence otherwise indicates that the Veteran's post-service symptoms did not manifest until years after service.  The earliest post-service clinical evidence of any sleep/psychiatric symptomatology is a January 1995 VA medical certificate which reveals that the Veteran was reportedly not sleeping well.  There is no clinical evidence of any earlier sleep/psychiatric symptomatology following service.  

The Board acknowledges that there are lay assertions  as to earlier sleep and psychiatric symptomatology following service in that the Veteran has reported a continuity of sleep and depression symptoms in the years since service.  As explained below, however, the Board finds that the Veteran's reports concerning the history of his depression symptomatology (including reports of a continuity of symptomatology in the years since service) are not credible.  Also, the probative medical opinions of record indicate that the Veteran's sleep symptomatology which has been present ever since service is not associated with any psychiatric disability.

Moreover, the Veteran has provided inconsistent information as to the history of his symptoms of depression.  For instance, he has reported that he began to experience symptoms of depression in service following his return from Southwest Asia (he served in Southwest Asia until March 1991).  However, he reported on the June 1992 report of medical history form completed for purposes of separation from service that he was in good health and that he was neither experiencing, nor had he ever experienced, any "depression or excessive worry" or "nervous trouble of any sort."

In light of the absence of any complaints of or treatment for depression or other psychiatric symptomatology in the Veteran's service treatment records, the fact that his June 1992 separation examination was normal other than for forehead scars and hearing loss, the absence of any clinical evidence of treatment for the claimed symptomatology for several years following service, and the Veteran's inconsistent statements concerning the history of his claimed depression, the Board concludes that his reports concerning the history of his claimed depression, including any reports of a continuity of symptomatology in the years since service, are not credible.  Thus, neither the clinical record nor the lay statements of record establish a continuity of depression symptomatology in this case, precluding an award of service connection on this basis.

However, even if there was credible evidence of a continuity of depression symptomatology, an award of service connection for the claimed psychiatric disability solely on this basis would nonetheless be precluded because none of the psychiatric disabilities which have been diagnosed during the claim period are among the chronic conditions listed in 38 C.F.R. § 3.309(a).  Service connection on the basis of a continuity of symptomatology, alone, may only be granted if a claimed disability is among this list of chronic conditions.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The only psychiatric disabilities referenced in 38 C.F.R. § 3.309(a) are psychoses and none of the psychiatric disabilities that have been diagnosed during the claim period in this case are psychoses.  See 38 C.F.R. §§ 3.309(a), 3.384.

The medical opinions of record indicate that the Veteran's claimed psychiatric disability did not have its onset in service and is not otherwise related to service and that his sleep problems that have existed ever since service are not associated with a psychiatric disability.  

The Veteran was afforded a VA psychiatric examination in September 2009 and was diagnosed as having dyssomnia NOS; psychiatrist who conducted the examination did not provide any opinion as to etiology of the disability.  Hence, the examiner re-reviewed the Veteran's claims file in July 2010 and opined that his neuropsychiatric disability was not caused by, a result of, or permanently aggravated by military service.  She reasoned that there was no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment prior to service, during service, or within one year after the Veteran's discharge from service.  Rather, he sought psychiatric care in 2006, which was 14 years after his discharge from service.  His sleep disorder was "not related at all to his service-connected conditions in terms of anatomy, pathophysiology, or etiology [and t]he condition related to military service since there [was] no evidence regarding treatment, complaints, or diagnosis of such a condition" in the Veteran's claims file or service treatment records.

The psychiatrist who conducted a May 2013 VA examination opined that the Veteran's claimed psychiatric disability (diagnosed as dyssomnia NOS) was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The examiner explained that there was no evidence that the Veteran sought formal psychological, psychiatric, or general physician help for sleep difficulties following service until 2002 (10 years after his discharge from service).  Also, there was no evidence of any complaints of sleep disturbances in his service treatment records and he was able to have a stable family and gainful employment throughout the years (and at the time of the May 2013 examination) with no evidence of social or occupational impairment until the time of the May 2013 examination.

In November 2013, the examiner who conducted the May 2013 VA examination re-reviewed the Veteran's claims file and opined that his claimed psychiatric disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The psychiatrist reasoned that there was no temporal relationship between any stressors and the Veteran's sleep disorder (diagnosed as dyssomnia NOS).  He was first seen by a psychiatrist in August 2002, which was 10 years after his separation from service.

A VA psychiatric examination was again conducted in June 2014 and the Veteran was diagnosed as having unspecified insomnia disorder.  The psychiatrist who conducted the examination opined that the disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The examiner reasoned that there was no evidence of any psychiatric complaints, findings, or treatment prior to service.  After a report dated in 1992, examinations conducted in 1993 and 1997 were negative for any neuropsychiatric complaints, diagnoses, or treatment recommendations.  The Veteran sought psychiatric care in 2005 and no significant social or occupational impairment was reported or documented.  The Veteran did not report any psychiatric follow up treatment and there was no medical evidence of any current psychiatric follow up or crisis intervention.  The examiner concluded that  a link between the Veteran's claimed neuropsychiatric disability and military combat activity could not be made.

The Veteran was afforded an additional VA psychiatric examination in April 2015 and the psychiatrist who conducted the examination concluded that the Veteran did not fulfill the symptom criteria for any Axis I psychiatric diagnosis according to DSM-V.  His military service did not cause impairment in social, occupational, or other areas of functioning and an Axis I diagnosis could not be made.  The Veteran was living a very successful social, marital, and occupational life and was a full time employee at his father's milk farm.  A mental status examination, the clinical history, and the psychosocial course were negative for a mental condition.

The April 2015 examiner also explained that an opinion as to the etiology of any psychiatric disability could not be provided because the Veteran was not diagnosed as having any Axis I disability and there was no medical evidence in the file that fulfilled any DSM-V diagnostic criteria at the time of the April 2015 examination.  With regard to past psychiatric treatment, there was no history of any psychiatric treatment since January 2010.  The Veteran had been diagnosed as having sleep apnea, formal treatment with a CPAP machine had begun, and he reported that he was experiencing adequate sleep.

In August 2015, the Board sought to obtain an expert medical opinion through the Veterans Health Administration (VHA opinion) in accordance with the provisions of 38 C.F.R. § 20.901(a) (2015).  In November 2015, a VA psychologist reviewed the Veteran's claims file and explained that there was not sufficient documentation of symptoms meeting the DSM-IV or DSM-V criteria for a diagnosis of major depression.  The Veteran reported to several providers that he had a history of intermittent mildly depressed feelings.  Intermittent mildly depressed feelings are within the realm of normal experience and do not meet the criteria for a mental health disorder.  Dr. Toledo had noted that the Veteran had a history of severe depression, along with some, but not all, of the symptoms meeting the criteria for major depression.  One might reasonably assume that his notation of a "history of severe major depression" was intended as the diagnosis for which the Veteran was being treated.  However, no evidence was found to support the idea that the diagnosis preceded or continued after the episode of treatment from May 2007 through February 2008.  There were other evaluations in which the Veteran had no complaints of symptoms specific to major depression.  The vast majority of the evidence suggested that it was an isolated episode.  Thus, aside from this assumed episode of major depression, it was not likely that the diagnosis of a major depressive disorder "that had its proximal, direct, or substantial nexus during military service."
The psychologist further explained that there were several documented psychiatric assessments (starting with a "C&P examination in 2001) and none contained a conclusion of a diagnosis of PTSD, nor a cluster of symptoms that might indicate PTSD.  There were numerous PTSD screens in which the Veteran indicated no symptoms of PTSD.  Dr. Toledo noted in January 2005 that the Veteran was "observed euthemic . . . depressed occasionally."  The only record of PTSD symptoms was contained in later notes from Dr. Toledo.  He indicated that the Veteran had a history of PTSD, that he experienced sleep problems, that he had been exposed to Agent Orange, and that he experienced nightmares, hypervigilance, and problems with family relationships due to anxiety and PTSD.  A description of the possible trauma that might have caused the symptoms was not present and there was no description of the nature of the symptoms.  The notation that the Veteran experienced Agent Orange exposure was likely inaccurate and cast some doubt as to the accuracy of the other documentation.  There were sufficient symptoms described (e.g., nightmares, anger, and feeling jumpy) such that one could reasonably assume that Dr. Toledo believed that the Veteran had PTSD.  If one were to speculate that Dr. Toledo's intention was to document treatment of diagnosed PTSD, there was no evidence that the diagnosis preceded or continued after the episode of treatment from May 2007 through February 2008.  The evidence was more supportive of the Veteran having a period of health related adjustment problems that caused the symptoms of nightmares, anger, and feeling jumpy.  Therefore, the vast majority of the evidence supported a finding that it was not likely that the Veteran had a diagnosis of PTSD with its proximal, direct, or substantial nexus during military service.

Moreover, the Veteran had various indications in the record of a sleep disorder, notably dyssomnia NOS and unspecified insomnia disorder.  Given his consistent and longstanding complaints of insomnia during multiple psychiatric examinations, it was likely that he had a diagnosis of a sleep disorder dating back to "the January 2001 C&P examination."  A diagnosis of sleep apnea was noted during a pulmonary examination in February 2010 and psychiatric examinations in November 2008 and March 2009.  Sleep apnea, which is a physical medicine diagnosis of a sleep disorder, was the most direct relationship to the Veteran's complaints of insomnia.  Sleep problems are common with major depression, but the assumed depressive disorder diagnosis was confined to a distinct period of time.  One might experience insomnia or depressed feelings when stressed, but the common cause is the stress.  There was no other evidence found to link the likely cause of the Veteran's insomnia to a documented military service related diagnosis, event, complaint, or treatment.  Thus, from a psychological perspective, it was a matter of speculation as to whether the Veteran's well documented sleep disorder had a proximal, direct, or substantial causal nexus to military service.

In November 2015, the Board sought clarification from the psychologist who provided the November 2015 opinion.  The psychologist re-reviewed the Veteran's claims file in December 2015 and explained that he was aware that lay evidence could be considered as evidence of a veteran's condition.  From a clinical perspective, however, evidence of a condition is not the same as confirmation of that condition.  In the present case, the Veteran's statements about his symptoms of depression were an indication that he might have had a mental health issue at some point in time.  Without a professional assessment of his mental health condition, however, his recall of symptoms was, at best, weak evidence of the existence of a mental health diagnosis or disability.  There was no medical documentation of a diagnosis related to depression or professional evaluation of depression until 2001, which was nine years after the Veteran's military service.  Most depressive conditions have a chronic component and all diagnoses require objective evidence of significant distress or problems in functioning.  Since there was no objective evidence during service and for nine years following service, it was unlikely that the Veteran met any diagnosis before 2001.  At the end of the nine years following service, his complaints did not result in a diagnosis.  This supported the opinion that he had no existing mental health diagnosis.  Consequently, there was no evidence to complete an "at least as likely as not" causal chain of evidence from his subsequent complaints and his military service.  Thus, it was not likely that his lay statements of feeling depressed in service formed a mental health diagnosis or a nexus of disability related to depression in service.

The psychologist also explained that no reason was found to controvert the Veteran's sworn testimony about recovering bodies in service.  The fact that he experienced this event made it possible that he developed a mental health condition caused by it, but it did not confirm such a conclusion.  Confirmation of traumatic effect for diagnosis purposes is done by mental health professionals.  The Veteran's testimony about the effects of the traumatic events was brief and non-specific and he did not describe how it was traumatizing to him.  If one were to assume that his combat experience was traumatic to him, the presence of trauma is only one criterion necessary for the diagnosis of PTSD.  Sleep problems, which might be a symptom of PTSD, were documented in his service treatment records prior to the stated combat experience as being related to itching.  A witness testified that the Veteran was irritable and had odd behaviors.  Without a professional observation or context for those behaviors, the cause and possible diagnostic explanation for those behaviors was a matter of speculation.  Outside of Dr. Toledo's records, there was no other evidence that the Veteran had a diagnosis of PTSD or major depression.  To the contrary, there were multiple evaluations and screenings that indicated that the Veteran had few to no symptoms of major depression and PTSD.  Both of these diagnoses are likely to have chronic symptoms, making it unlikely that a person would have long periods free from all symptoms.  A single evaluation might be dismissed as problematic and unrepresentative of the Veteran's problems, but the Veteran had numerous evaluations and screenings with no complaints of PTSD and mild symptoms of depression that could be attributed to many possible causes.  Thus, it was unlikely that he had a diagnosis of major depression or PTSD.

Additionally, Dr. Toledo's records were problematic because there was ambiguity about symptoms and diagnoses.  He did not document a cluster of symptoms meeting all of the criteria for either major depression or PTSD.  A conclusion about Dr. Toledo's intent required some amount of assumption and any assumption about his intent was questionable given other information that he documented.  For instance, he documented that the Veteran was exposed to Agent Orange.  However, Agent Orange was used from 1961 to 1972 in Vietnam and the use of herbicides for warfare was severely curtailed by a 1978 convention.  These facts made it unlikely that the Veteran was exposed to Agent Orange since he began service in 1980.  His sworn testimony indicated that it was Dr. Toledo who explained to him that his depression was due to his military experiences, rather than the Veteran identifying their source.  This was an unfortunate, but common, error in treatment approach in which the clinician supports the person by providing explanations.  These facts made it likely that Dr. Toledo made uninformed assumptions about the Veteran's complaints and erroneous conclusions based on those assumptions.  

Furthermore, Dr. Toledo documented that the Veteran had family stresses that were a source of his distress.  The documented symptoms of major depression and/or PTSD could just as likely have been caused by the situational stresses.  Considering also that the Veteran denied having any major mental health symptoms before and after that period of time, it was unlikely that he had a diagnosis of PTSD or major depression.  It was more likely that he had an adjustment disorder due to situational stresses contemporary to the treatment.  Since adjustment disorders are related to situational stresses, it was not likely that the diagnosis had a nexus to military service.

With regard to the Veteran's sleep disorder, DSM-V states that sleep disorder diagnoses are in part "intended for use by . . . medical clinicians" and not mental health clinicians.  Sleep disorders are "risk factors for the development of mental health disorders," with "coexisting clinical conditions [as the] rule, not the exception."  They "furnish a clinically useful indicator for medical and neurological conditions."  This distinguishes sleep disorders as separate from major mental health disorders in cause and co-morbid medical conditions and as indicators of physical medicine conditions rather than primary mental health diagnoses.  DSM-V further states that "the field of sleep disorders had progressed in this direction since the publication of DSM-IV" due to the development of sleep disorder science.  The Veteran's sleep problems, diagnosed as dyssomnia NOS or unspecified insomnia disorder, were well documented.  However, he had no major mental health diagnosis.  Thus, the sleep problems were not caused by a major mental health diagnosis.  There are many possible reasons for sleep problems, making retrospective opinions about sleep difficulty to be a matter of speculation.  Since sleep problems are common with life stress and adjustment problems, the Veteran's sleep problems which he experienced during the period of treatment with Dr. Toledo were likely ("at least as likely as not") caused by the probable adjustment problems.  Since there was very little information in the record about the relationship between the Veteran's sleep problems and his functioning, the amount of impairment caused by the sleep problems at any given point in time was a matter of speculation.

The VA psychologist concluded that consistent with sound psychological judgement, the majority of the psychological evidence of record indicated that the Veteran had no validly diagnosed mental health disorder during or following military service, with the exception of a probable adjustment disorder during the period of treatment with Dr. Toledo.  Thus, consistent with his testimony and complaints about depression and the various psychiatric examinations after service, it was not likely ("less likely than not") that he had a mental health diagnosis with its nexus in the military.

The July 2010, May and November 2013, June 2014, and April 2015 opinions are all of limited probative value for various reasons.  Specifically, the July 2010, May and November 2013, and June 2014 opinions are largely based upon an absence of objective clinical evidence of treatment for psychiatric problems or chronic sleep problems in the Veteran's service treatment records and/or for years after service and they do not reflect consideration of the evidence of sleep problems in his service treatment records or his reports of depression and sleep problems in service and of a continuity of sleep symptomatology in the years since service.  A medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23   (2007).  

Also, the examiner who conducted the April 2015 examination only concluded that the Veteran did not have a psychiatric disability at the time of the examination and did not acknowledge or discuss the diagnoses that were provided during the claim period.  In this regard, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim of service connection for a psychiatric disability was received in January 2005, even if the disability is currently in remission or has completely resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2008).

The November 2015 opinion does not explicitly acknowledge or discuss the Veteran's reports of a continuity of depression symptomatology in the years since service.  As explained above, however, the Veteran's reports concerning the history of his depression symptoms (including the reports of a continuity of symptomatology in the years since service) are not deemed to be credible and an opinion based on such an inaccurate history would be inadequate.  See Boggs v. West, 11 Vet. App. 334, 345   (1998); Kightly v. Brown, 6 Vet. App. 200, 205 -06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The Board also notes that the VA psychologist made reference to a January 2001 VA "C&P examination," during which the Veteran reportedly experienced occasional depressed feelings and was diagnosed as having insomnia.  Specifically, the psychologist explained there were several documented psychiatric assessments (starting with a "C&P examination in 2001") and none contained a conclusion of a diagnosis of PTSD, nor a cluster of symptoms that might indicate PTSD.  Also, it was likely that the Veteran had a diagnosis of a sleep disorder dating back to "the January 2001 C&P examination."  

There is no report of any VA Compensation and Pension examination conducted in January 2001 in the claims file and the evidence does not otherwise reflect that any such examination was conducted.  Nevertheless, this inaccurate reference to a January 2001 examination does not, by itself, render the November 2015 opinion insufficient.  The opinion and its accompanying rationale are still accurate to the extent that there is no evidence of a PTSD diagnosis other than the records from Dr. Toledo.  Also, the psychologist explained in both the November 2015 and December 2015 opinions that regardless of the length of time that the Veteran experienced his sleep disorder (and his reports of a continuity of sleep symptomatology in the years since service were acknowledged by the psychologist), the sleep problems that were experienced ever since service were not associated with any psychiatric disability.  Although sleep problems may have been associated with the diagnosed adjustment disorder, this psychiatric disability was only present during the brief period of treatment with Dr. Toledo, whereas the Veteran's sleep problems existed both before and after that period of treatment.  The psychologist specifically indicated that the Veteran's overall sleep problems were most likely related to sleep apnea.

Notably, the November and December 2015 opinions were both based upon a review of the Veteran's medical records and reported history and are accompanied by specific and detailed rationales that are generally consistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).   Significantly, there is no contrary medical evidence indicating that the Veteran has experienced PTSD or a psychosis (such as major depression) at any time pertinent to the current claim; that his sleep problems which have persisted ever since service are associated with a psychiatric disability; or that any relationship exists between his diagnosed adjustment disorder and service, and neither he nor his representative has identified, or even alluded to the existence of, any such evidence 

In a March 2016 statement, the Veteran's representative contended that the November and December 2015 opinions were inadequate because they did not address whether the Veteran had any pre-existing psychiatric disability related to service.  However, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  There is no evidence of any pre-existing psychiatric disability in this case and the Veteran's May 1980 entrance examination was normal other than for defective hearing.  Thus, there is no  clear and unmistakable evidence that any psychiatric disability pre-existed service and was not aggravated in service.  Hence, the Veteran is presumed sound at service entrance and such presumption has not been rebutted.  Id.  Therefore, the Board need not address whether any pre-existing psychiatric disability was aggravated during service and the probative value of the November and December 2015 opinions is not diminished because they did not discuss this matter.

Hence, the Board finds that the weight of the competent, probative evidence supports a conclusion that the Veteran has not experienced PTSD or major depression at any time pertinent to the current claim; that the only psychiatric disability experienced pertinent to the claim was a period of adjustment disorder, and that such disorder did not have its onset in service and is not otherwise medically related to service.  Also, although the Veteran may have experienced associated sleep problems during his period of treatment for adjustment disorder with Dr. Toledo, the persistent sleep symptoms which he has experienced since service have not been related to any psychiatric disability.

Finally, to the extent that Veteran has expressed his own belief that he has  psychiatric disability related to his stressors, sleep problems, and depression symptoms service, the Board considered such assertions, but finds that they do not provide persuasive support for the claim on appeal.  

In this regard, the Board acknowledges that lay evidence may be competent on a variety of matters, concerning the nature  of disability, to include as to matters perceived through the senses, as well as with respect to some related medical matters.  See, e.g.,  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Here, however, the specific medical matters of psychiatric diagnosis, and the etiology of such diagnosis (to include with respect to the relationship between symptoms experienced and any such diagnosis), are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at  1377 n. 4  (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on  the medical matters upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions in this regard do not constitute competent evidence on this point, and, thus, have no probative value.


For all the foregoing reasons, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for a psychiatric disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.012;  Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a psychiatric disability is denied.





____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


